Citation Nr: 0635589	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  97-14 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as consequent to pneumonia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The veteran served on active duty from February 1952 to 
August 1952.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

This issue was previously remanded in September 2004 for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review. 


FINDING OF FACT

There is no competent evidence of a nexus between a post 
service respiratory disorder and service.  Acute pneumonia 
was suspected in service, but that diagnosis was not 
confirmed.  A continuing respiratory disorder related to 
service is not shown.


CONCLUSION OF LAW

A chronic respiratory disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)) imposes obligations on VA in terms of its duty to 
notify and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in a February 2004 letter, which was issued after initial 
consideration of the claim on appeal (which timing will be 
discussed below).  The veteran was informed of the types of 
evidence needed in a claim for service connection.  He was 
told that VA was responsible for obtaining any records held 
by a government agency and that it would make reasonable 
efforts to obtain records not held by a government agency, 
such as records from state and local governments, private 
physicians and hospital, or current or former employers.  VA 
also told the veteran that if there was any other evidence of 
information he thought would support his claim, that he 
should let VA know.  The February 2004 letter therefore 
provided notice of all four elements that were discussed 
above.  VCAA letters were subsequently issued in September 
2004 and March 2005.  

As noted above, the February 2004 VCAA letter was issued 
after the initial determination of the claim on appeal; 
however, any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Initially, it must be noted 
that the veteran filed his claim for service connection for a 
respiratory disorder in October 1996, which was filed prior 
to the passage of the VCAA.  Thus, it was impossible to send 
a letter to him before initial consideration of his claim.  
Nevertheless, the February 2004 letter informed the veteran 
of all four elements of the VCAA.  He has had an opportunity 
to respond to the VCAA letter, supplement the record, and 
participate in the adjudicatory process after the notice was 
given.  The claim was subsequently readjudicated by the RO in 
April 2004 and July 2006, when it issued supplemental 
statements of the case.  For these reasons, the appellant has 
not been prejudiced by the timing of a fully-compliant VCAA 
letter.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  In 
an October 2006 letter, VA provided the veteran the above-
described elements.  

VA has obtained VA medical records dated from 1995 to 2005.  
In March 2005, the veteran stated he had no additional 
evidence to submit.  VA has not provided the veteran with an 
examination in connection with the claim for service 
connection however, the Board finds that an examination was 
not necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d)(2) (West 2002).  Specifically, under 
the law, an examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  Id. at (d)(2)(A)-(C); see also 38 C.F.R. 
§ 3.159(c)(4) (2006).

The Board does not find that the post service respiratory 
symptoms may be associated with the veteran's active duty.  
The service medical records show that while the veteran was 
seen for pneumonia, subsequent testing, including chest x-
rays, showed no disease.  The separation examination showed 
that clinical evaluation of the lungs and chest was normal.  
When hospitalized for a stomach problem in 1956, examination 
of the lungs was clear to percussion and auscultation.  An 
August 1960 chest x-ray showed no pulmonary pathology.  An 
August 1981 VA examination report showed that examination of 
the respiratory system was essentially clear to percussion 
and auscultation.  Shape of chest was normal.

The first showing of a respiratory disorder after service was 
in a 1995 VA treatment record, at which time, the veteran was 
diagnosed with an upper respiratory infection.  There are 
records in 1994, which show the veteran reporting a history 
of pneumonia in 1992, but the VA treatment records dated 
prior to 1995 show no clinical findings of a respiratory 
disorder, to include a diagnosis of pneumonia.  Thus, the 
first showing of a respiratory disorder is decades after the 
veteran's discharge from service, which is evidence against a 
finding that the post service disability "may be" 
associated with service.  Further, there is no continuity of 
symptomatology in the treatment records, which are dated as 
early as 1956.  Thus, to the extent that the veteran has 
alleged he has had chronic respiratory problems since 
service, the Board accords such allegation little to no 
probative value, particularly when the veteran was seen 
throughout the years for other conditions.  The veteran has 
claimed that he was treated for pneumonia in service; 
however, the service medical records specifically refute 
treatment for pneumonia, as pneumonia, while initially 
suspected, was not found after reviewing chest x-rays.  
Therefore, the Board finds that the veteran's disability of a 
respiratory disorder does not meet the criteria to warrant a 
VA examination.  See id.  Again, at separation examination no 
respiratory abnormality was found.

VA has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2005); Pelegrini, supra; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II.  Service Connection

The veteran asserts that he had pneumonia in service, and he 
remembers that he was diagnosis with it during that time.  At 
an August 1997 RO hearing, the veteran stated that after he 
was discharged from service, he continued to have problems 
breathing and had pneumonia three times.  He stated the last 
time he had pneumonia was three years prior.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a respiratory disorder, to 
include pneumonia.  Specifically, the evidence does not 
support that the veteran had pneumonia in service, which 
caused a chronic respiratory disability.  The service medical 
records show that the veteran was admitted for a diagnosis of 
pneumonia, n[ot] e[lsewhere] c[lassified], type and cause 
unknown, in May 1952.  A chest x-ray taken the following day 
showed a prominence of the superior portion of the right 
hilar region.  The radiologist stated that the significance 
of such finding was not evident from the film and suggested a 
re-check posterior/anterior and right lateral x-ray.  A 
posterior/anterior and right lateral chest x-ray showed the 
increased prominence of the right hylar [sic] shadow to be a 
"normal variant."  The impression was a negative chest.  It 
was determined that pneumonia had not been found, but a 
diagnosis of acute sinusitis was entered.

A July 1952 report of medical examination shows that clinical 
evaluation of the lungs and chest was normal.  In a report of 
medical history completed by the veteran, he reported a 
chronic cough since having pneumonia.  The Board finds that 
the service medical records fail to show that the veteran had 
pneumonia in service, as such diagnosis was specifically 
refuted after objective testing.  It further finds that the 
service medical records fail to show the veteran developed a 
chronic respiratory disorder during service.  The one finding 
that the veteran had "acute" sinusitis is evidence against 
a chronic condition.  Further evidence to support this 
conclusion is the separation examination, which found no 
abnormal findings associated with evaluation of the lungs and 
chest.  

Also hurting the veteran's claim is that after his discharge 
from service, there is a lack of any evidence of continuity 
of symptomatology related to a respiratory disorder.  In 
fact, there is evidence to the contrary in that when the 
veteran's lungs were examined periodically over the next 25 
years, there were no active respiratory symptoms, to include 
the veteran not reporting any such symptoms.  For example, in 
April 1956, examination of the lungs was clear to percussion 
and auscultation.  An August 1960 chest x-ray showed no 
essential pulmonary or pleural pathology.  Examination of the 
respiratory system at that time was normal to percussion and 
auscultation.  A September 1981 VA examination report shows 
that the lungs were clear to percussion and auscultation.  
The first time there is evidence of a respiratory disability 
is in 1995, when the veteran was diagnosed with an upper 
respiratory infection, which is 40 years following the 
veteran's discharge from service.  This is evidence against 
the veteran's allegation that a respiratory infection he had 
in service caused a chronic disability following service.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).

The medical records dated from the 1990s to 2005 also fail to 
show any evidence of a chronic respiratory disability, which 
further supports a finding that any post service respiratory 
disability is related to service.  For example, a December 
1996 VA examination report shows a notation by the examiner 
of a denial of past medical history of pulmonary disease.  
Examination of the lungs was clear to auscultation.  An April 
2001 VA outpatient treatment report shows that evaluation of 
the chest showed a normal configuration and breath sounds.  
In July 2002, the respiratory system had a normal pattern.  
In August 2002, he was diagnosed with shortness of breath 
secondary to bronchitis, which was likely "viral in 
nature."  The examiner noted there were symptoms of 
bacterial pneumonia but that such may be an acute bacterial 
exacerbation of chronic bronchitis.  The examiner noted that 
a July 2002 chest x-ray could not exclude pulmonary fibrosis.  
In September 2002, the lungs were clear to auscultation.  A 
pulmonary function test conducted in January 2003 showed no 
significant abnormality.  An April 2003 treatment record 
showed that the examiner noted that chest x-rays July 2002, 
September 2002, and January 2003 showed no significant 
abnormality.  He also noted the January 2003 pulmonary 
function test was normal.  The examiner stated the chest had 
a normal configuration and breath sounds.  

In January 2004, the veteran complained of chest congestion.  
Examination of the lungs was "grossly clear" but there were 
some rhonchi.  Bronchitis was diagnosed.  An October 2004 
chest x-rays showed atelectasis at the lung base, but was 
otherwise unremarkable.  An October 2004 treatment report 
shows that repeat x-rays conducted at that time showed no 
acute cardiopulmonary pathology.  In May 2005, the veteran 
presented to VA stating he had pneumonia and insisted on 
receiving oxygen.  The examiner noted the veteran's chest was 
clear and there was no need for oxygen inhalation or 
nebulization.  

Essentially, the records show that in the more recent years, 
the veteran has consistently complained of a cough; however, 
there is a lack of competent evidence showing that the cough 
has been attributed to a chronic respiratory disability.  
Even if the veteran had a chronic respiratory disability, 
there is no competent evidence of a nexus between the 
respiratory disability, diagnosed decades after service, and 
the veteran's service.

The veteran has asserted that he had pneumonia in service, 
which has caused a chronic respiratory disability since that 
time up to the present.  It has not been shown that he has 
the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In February 2005, 
the veteran submitted a statement from friends with whom he 
served, who noted the veteran was in good health when he 
joined the service in 1952.  The implication seems to be that 
the veteran was not in good health at the time he was 
discharged from service.  This statement is not competent to 
establish a chronic respiratory disability while in service.  
Id.  

Accordingly, the preponderance of the evidence is against the 
claim for service connection for a respiratory disability, 
claimed as consequent to pneumonia, and the benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. 
App. at 55. 


ORDER

Service connection for a respiratory disorder, claimed as 
consequent to pneumonia, is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


